498 Pa. 530 (1982)
448 A.2d 535
Nathan S. NASSIF, Joseph Nassif, and Kountz & Rider, Inc., Petitioners,
v.
BOARD OF ADJUSTMENT OF the CITY OF PITTSBURGH and the City of Pittsburgh, Respondent.
Supreme Court of Pennsylvania.
August 10, 1982.


*531 ORDER OF COURT
PER CURIAM:
The petition for allowance of appeal is granted. In reviewing the de novo findings of the Court of Common Pleas of Allegheny County, the Commonwealth Court departed from the appropriate standard of review by independently assessing the credibility of the evidence adduced in the Court of Common Pleas. The Commonwealth Court improperly substituted its own view of the facts for the lower court's factual conclusions, which were supported by the record. Consequently, the order of the Commonwealth Court is reversed and the case is remanded to that Court for a determination as to whether the Court of Common Pleas made an error in law or committed an abuse of discretion. See Overstreet v. Zoning Hearing Bd. of Schuylkill Township, 49 Pa.Cmwlth. 397, 412 A.2d 169 (1980); Michaels Development Co. Inc. v. Benzinger Township Board of Supervisors, 50 Pa.Cmwlth. 281, 413 A.2d 743 (1980). See also, Vazoni v. Bridgeport Borough Council, 420 Pa. 411, 218 A.2d 235 (1966); Doyle v. Springfield Township, 394 Pa. 49, 145 A.2d 695 (1958).